Opinion by
Mr. Justice Gordon:
Prom the statements of counsel which we have before us, as well as from the master’s report, we gather the following facts:
On the 18th of September, 1873, Charles Dresher owned the property on which that of the appellants abuts, and on that day he executed to Heimbach the following paper:
Allentown, September 18, 1873.
Deceived of P. Heimbach, by cash, $37.50, for joining wall on the northwest side, joining P. Heimbach on the south side, wall, thirty feet. Charles Dresher.
On the lot of Dresher there was at this time a brick stable built up to the Heimbach line, and it is the wall of this building which is mentioned in the paper above recited. Against this wall Heimbach built a frame shop, fastening the rafters thereof to the brick wall with iron spikes, and on the front of the wall, from the top to the bottom, he nailed a 4-ineh board, and to that other boards were fastened so that the building projected beyond Dresher’s stable some 2Vo feet.
*541'On the 29th clay of November, 1881, this Dresher property was sold at sheriff’s sale to M. O. L. Kline, who afterwards sold it to the appellee by deed dated March 29, 1882. Then, in April o'.f the same year, the frame shop was taken down, and the appellants put np their brick building, using the wall belonging to the complainant as stated in the bill. Now, of the right of the appellants as set forth in the paper above recited, according to the master’s finding, Kline, the vendor of the appellee, had no notice, so that whether Hartzell, his vendee, had such notice or not is of no consequence, for he was protected by the equity of Kline. Filby v. Miller, 25 Pa. 264.
The only remaining question then is, Was the wooden erection •as it stood when Kline bought sufficient to put both him and his vendee on notice ? We think, with the master, it was not. To all appearances it only adjoined the brick stable, and at best its fastenings, by the spikes and wooden strip, were of so slight and temporary a character that no one would be likely to suppose that the brick wall was appurtenant to the shop.
Appeal dismissed and decree affirmed, at the costs of the appellants.